Citation Nr: 1441312	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-32 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of bilateral eye disability (claimed as bilateral eye infections).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In an August 2011 decision, the Board reopened the Veteran's claim and then remanded it for further evidentiary development, to include a VA examination.  The RO then readjudicated the claim in an April 2012 Supplemental Statement of the Case (SSOC).

The Veteran testified before the undersigned at a February 2011 Travel Board hearing.  A copy of the transcript is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board believes that a Remand is necessary in order to properly adjudicate this matter.  Previously the Board remanded this matter for a VA examination, which the Veteran was scheduled for and attended in October 2011.  The examiner reviewed the claims file, diagnosed the Veteran with bilateral cataracts, noted a history of conjunctivitis which had been resolved, and provided an opinion as to the etiology of the Veteran's currently diagnosed cataracts.  

However, the Board notes a private medical opinion submitted by the Veteran in the form of an October 2007 letter from his treating physician.  The private physician stated that the Veteran was suffering from vitreous floaters secondary to vitreous liquidation in both eyes.  The examiner then stated: "I believe that chronic stress is a major contributing factor in the generation of floaters in this individual.  I do believe that symptoms of floaters may be stress related as a direct result of his military service ending in 1972."

As a result of this private opinion, the Board finds that an addendum opinion to the October 2011 VA examination is necessary in order to discuss this conflicting medical evidence.  Specifically the possible relationship between cataracts and floaters, and to further elaborate on the etiology of the Veteran's currently diagnosed eye conditions.

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran requesting that he identify any other treatment that he is receiving for his bilateral eye condition, and request that he forward any additional records to VA to associate with the claims file.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Once all of the available records have been associated with the claims folder, return the claims file to the October 2011 VA examiner.  If this examiner is not available, return it to another examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner as to whether a new examination is necessary.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination or addendum opinion.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's currently diagnosed eye conditions.

If possible, the examiner should provide a specific diagnosis for the Veteran's eye conditions.  In doing so, the examiner should address the relationship between floaters and cataracts and whether they are two distinct diagnoses.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any eye condition is causally or etiologically related to the Veteran's period of active service.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record, including the October 2007 private medical opinion.  

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



